Citation Nr: 1711035	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right leg disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right hand/thumb disorder.

4. Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant has served in the Air Force Reserve from 2000 to the present. During this time, she has had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by RO in Columbia, South Carolina. The claims on appeal were previously remanded by the Board in April 2012 and June 2014 for further development. Regrettably the claims must be remanded again.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2016 letter notifies the appellant that her service treatment records (STRs) are unavailable. When, as here, the STRs are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Appellant in developing her claim, and to explain the reasons and bases for its decision ...." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The appellant contends that she has current disabilities that onset due to injuries sustained during periods of ACDUTRA or INACDUTRA with the Air Force Reserve in April 2004 (for the right hand), July 2006 (for the feet), and December 2006 (for the low back and right leg). The RO attempted to schedule the appellant for VA examination to evaluate the nature and etiology of her claimed right hand disorder but she failed to report for the scheduled examination. However, the record indicates that notice of the scheduled examination was sent to an incorrect address. The claims file has been updated to reflect the appellant's correct current address.

In support of her claims, the appellant may submit any additional medical or non-medical evidence that is not currently in VA's possession. This includes but is not limited to lay statements, physician's reports, hospital records, prescription receipts, military records, and any other information that supports her contention that she incurred the disabilities in question while on periods of ACDUTRA or INACDUTRA. 

Given her change of address, the appellant will be afforded appropriate VA examinations to determine whether she has a current right leg disorder, low back disorder, right hand/thumb disorder and/or bilateral foot disorder that onset due to injury sustained during periods of ACDUTRA or INACDUTRA with the Air Force Reserve.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for VA examination(s) to determine the nature and likely etiology of the claimed right leg disorder and low back disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the appellant's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Does the appellant have a current right leg disorder or a current low back disorder?

Is any current right leg disorder or low back disorder had its clinical onset due to injury sustained during  a period of ACDUTRA or INACDUTRA with the Air Force Reserve?

As indicated above, the examiner must review the record in conjunction with rendering the requested opinions; however, his/her attention is drawn to the following:

*Statement received from the appellant in April 2007 reporting that she sustained right leg and lower back injuries in a car accident in December 2006. VBMS Entry April 26, 2007.

*December 2006 accident report documenting the appellant was involved in a motor vehicle accident on Seymour Johnson Air Force Base. The appellant's vehicle was struck from behind and at that time she reported a minor back injury and was transported to Wayne Memorial Hospital. VBMS Entry January 12, 2007.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Schedule the appellant for a VA examination to determine the nature and likely etiology of the claimed right hand/thumb disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the appellant's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Does the appellant have a current right hand/thumb disorder?

Is any current right hand/thumb disorder had its clinical onset due to injury sustained during a period of ACDUTRA or INACDUTRA with the Air Force Reserve?

As indicated above, the examiner must review the record in conjunction with rendering the requested opinions; however, his/her attention is drawn to the following:

*Statement received from the appellant in April 2007 reporting that she sustained a right hand injury while playing flag football during physical training (PT). VBMS Entry April 26, 2007.

*May 2004 treatment records reflect the appellant sustained injury to right thumb while playing flag football on active duty in April 2004. VBMS Entry December 13, 2007, p. 3-5/12.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Schedule the appellant for a VA examination to determine the nature and likely etiology of the claimed bilateral foot disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the appellant's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Does the appellant have a current bilateral foot disorder?

Is any current bilateral foot disorder had its clinical onset due to injury sustained during  a period of ACDUTRA or INACDUTRA with the Air Force Reserve?

As indicated above, the examiner must review the record in conjunction with rendering the requested opinions; however, his/her attention is drawn to the following:

*Statement received from the appellant in April 2007 reporting that the daily wearing of her military issued steel toe boots caused corns and callosities on her feet. She complained that her feet were extremely painful and it was difficult for her to wear boots or any other shoes. VBMS Entry April 26, 2007.

*An Informal Line of Duty Determination reflects that the appellant developed bilateral foot pain related to wearing steel toe boots issued by the Air Force during a period of annual training from July 24-28, 2006. She was diagnosed with bilateral calluses that were excised uneventfully.  VBMS Entry April 26, 2007.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




